Case 2:21-cv-00678-JS-AYS Document 66-6 Filed 05/27/21 Page 1 of 14 PageID #: 1061




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF NEW YORK


   In re HAIN CELESTIAL HEAVY                       Case No.: 2:21-CV-0678-JS-AYS
   METALS BABY FOOD LITIGATION

   This Document Relates To:
   ALL ACTIONS


                     DECLARATION OF GARY E. MASON
         IN SUPPORT OF MOTION TO APPOINT INTERIM LEAD COUNSEL,
       INTERIM LIAISON COUNSEL, AND INTERIM EXECUTIVE COMMITTEE

         GARY E. MASON, duly sworn hereby declares under the penalties of perjury as

  follows:

         1.      I am a member of the firm Mason Lietz & Klinger, LLP, (“MLK”) and make this

  Declaration in support of Plaintiffs’ Motion for Appointment of Interim Class Counsel pursuant

  to Fed. R. Civ. Proc. 23(g).

         2.      I am one of the counsel in Mays v. Hain Celestial Group,Inc., No. 1:21-cv-00805-

  JS-AYS which was consolidated by the Court with the other actions filed in this district against

  Hain. The Order of Consolidation was entered on May 13, 2021.

         3. The within motion seeks, inter alia, to appoint me as a member of the Steering

  Committee in the Consolidated Action.

  A.     Background Information About Myself and My Firm.

         4.      MLK is a nationally recognized law firm specializing in consumer class action

  litigation. The firm’s Partners have more 70 years of class experience and have successfully

  litigated numerous class action matters before courts throughout the country.

         5.       Before founding MLK in 2020, I was the Founding Partner and Chairman of

  Whitfield Bryson & Mason, LLP, a 12-attorney law firm specializing in class and complex
Case 2:21-cv-00678-JS-AYS Document 66-6 Filed 05/27/21 Page 2 of 14 PageID #: 1062




  litigation, with offices in Washington, D.C., Kentucky, Tennessee and North Carolina. I am a

  past Co-Chair of the Class Action Litigation group for the American Association for Justice and

  a past Chairman of its Rule 23 Task Group. During the course of my career, I have led or

  substantially participated in cases leading to the recovery of more than $2 billion dollars.

         6.      Over the course of my 30-year career, I have managed hundreds of class actions,

  over a diverse range of subject matters, including defective products, environmental accidents,

  privacy, wage and hour, consumer fraud and antitrust. I currently serve as court-appointed Co-

  Leas Counsel in In re: Hill's Pet Nutrition, Inc., Dog Food Prods. Liab. Litig., Case No. 19-md-

  2887-JAR-TJJ, MDL No. 2887 (D. Kansas), Liaison Counsel in In re: U.S. Office of Personnel

  Management (OPM) Data Security Breach Litigation, MDL No. 2664, No. 1:15-cv-01394

  (D.D.C.), a class action arising from a data breach affecting 27 million federal employees; Co-

  Lead Counsel in Bell et al. v. WestRock, CP, LLC et al, No. 3:17-cv-829-JAG (E.D. Va.), an

  environmental nuisance case in which he successfully argued for certification of a class of

  owners and residents of 350 properties; and Co-Lead Counsel in Falk et al. v. Nissan North

  America, Inc., No. 4:17-cv-04871 (N.D. Cal.), a class action which recently resolved in a

  settlement benefiting the owners of over three million vehicles valued at over $60 million.

         7.      My other appointed leadership roles in previous class actions include Hobbie v.

  RCR Holdings II, LLC et al, No. 10-113, MDL No. 2047 (E.D. La.), where I served as co-lead

  Counsel in a class action against manufactures of Chinese Drywall and the builder of a 354-unit

  condominium built with Chinese Drywall resulting in a settlement for complete remediation at

  cost of over $30 million. In In re Google Buzz Privacy Litigation, No. 10-cv00672-JW (N.D.

  Cal.), I served as the Court-appointed lead counsel in a class action against Google alleging that

  the automatic enrollment of Gmail users in Google Buzz caused the public disclosure of Gmail



                                                   2
Case 2:21-cv-00678-JS-AYS Document 66-6 Filed 05/27/21 Page 3 of 14 PageID #: 1063




  users’ information. This litigation resolved with a $10 million settlement fund for the class. My

  class action leadership experience also includes:

     • Galanti v. Goodyear Tire & Rubber Co., No. 03-cv-00209 (D.N.J.) (Co-Lead Counsel in a

        class action against Goodyear alleging that the heating tubing it supplied was defective.

        This litigation was recently resolved with a $330 million settlement fund).

     • Kendrick v. Standard Fire Ins. Co., No. 06-141-DLB (E.D. Ky.) (Lead Counsel in a class

        action against 11 insurance companies alleging improper collection of local government

        premium taxes. After the class was certified, see Kendrick v. Standard Fire Ins. Co., No.

        06-141-DLB, 2010 U.S. Dist. LEXIS 135694 (E.D. Ky. Sep. 30, 2010), and affirmed on

        appeal, Young v. Nationwide Mut. Ins. Co., 693 F.3d 532 (6th Cir. 2012), in an oft-cited

        opinion (235 citations to date), all defendants settled by creating settlement funds and

        directly refunding their insureds).

     • Stalcup et al. v. Thomson, Inc. (Ill. Cir. Ct.) (Co-Lead Counsel; $100 million class

        settlement of claims that certain GE, PROSCAN and RCA televisions may have been

        susceptible to temporary loss of audio when receiving broadcast data packages that were

        longer than reasonably anticipated or specified).

     • In re Synthetic Stucco Litigation, No. 5:96-CV-287-BR(2) (E.D.N.C.) (member of

        Plaintiffs’ Steering Committee; settlements with four EIFS Manufacturers for North

        Carolina homeowners valued at more than $50 million).

     • Stillman v. Staples, Inc., No. 07-849 (D.N.J.) (Co-Lead Counsel; FLSA collective action,

        plaintiffs’ trial verdict for $2.5 million; national settlement approved for $42 million).

     • Staton v. IMI South et al. (Ky. Cir. Ct.) (class settlement for approximately $30 million for

        repair and purchase of houses built with defective concrete).



                                                      3
Case 2:21-cv-00678-JS-AYS Document 66-6 Filed 05/27/21 Page 4 of 14 PageID #: 1064




         8.      I have successfully briefed, argued and defended on appeal three motions for class

  certification, one of which resulted in a frequently cited U.S. Court of Appeals opinion affirming

  class certification. Young et al. v. Nationwide Mut. Ins. Co, 693 F.3d 532 (6th Cir. 2012). I

  have significant experience trying class action cases as well. In re The Exxon Valdez, No. 89-

  00095 (D. Alaska) (represented Alaska Natives in a mass tort and was part of team that won

  judgment of $5 billion in punitive damages after jury trial - at the time the largest punitive

  damage verdict in U.S. history – which was later reduced to $507.5 million by the U.S. Supreme

  Court); Helmer et al. v. Goodyear Tire & Rubber Co., No. 1:12-cv-00685 (D. Colo.) (class

  action tried to jury verdict; class certified upon motion argued by me). A copy of the firm

  resume of MLK is annexed hereto as Exhibit A. My personal resume is attached hereto as

  Exhibit B.

         9. Over the years, I have worked closely and collaboratively with all of the firms seeking

  appointment in this case and will continue to do so in this matter as well. In particular, I have

  worked with Mr. Schaffer on Newman, et al. v. Metropolitan Life Insurance Company, Case No.

  1:16-cv-03530 (N.D. Ill.); In re Synthetic Stucco Litigation, No. 5:96-CV-287-BR(2) (E.D.N.C.),

  with Mr. Goldenberg on MetLife and In re Department of Veterans Affairs (VA) Data Theft

  Litig., MDL No. 1796, No. 1:06-mc-00506 (D.D.C.), and with Mr. Schaffer, Mr. Goldenberg and

  Ms. Emert on In re: Hill’s Pet Nutrition, Inc. Dog Food Products Liability Litig., MDL No.

  2887, Case No. 19-md-2887 (D. Kan. 2019).

         I declare pursuant to 28 U.S.C. §1746 that the foregoing is true and correct.

  Dated: May 26, 2021
         Washington, D.C.
                                                 /s/ Gary E. Mason
                                                _________________________
                                                Gary E. Mason
                                                MASON LIETZ & KLINGER, LLP


                                                    4
Case 2:21-cv-00678-JS-AYS Document 66-6 Filed 05/27/21 Page 5 of 14 PageID #: 1065




                     EXHIBIT 1
Case 2:21-cv-00678-JS-AYS Document 66-6 Filed 05/27/21 Page 6 of 14 PageID #: 1066




                        FIRM RESUME
Case 2:21-cv-00678-JS-AYS Document 66-6 Filed 05/27/21 Page 7 of 14 PageID #: 1067
  MLK Firm Resume
  Page 2 of 9


          With offices in Washington, D.C., and Chicago, Illinois, Mason Lietz & Klinger LLP is
  dedicated to representing plaintiffs in class actions, mass torts and individual actions in courts
  throughout the United States.

                                       ATTORNEY PROFILES

  Gary E. Mason
  Managing Partner

          Gary is a nationally recognized leader of the class action bar. Focusing on consumer class
  actions and mass torts, Gary has recovered more than $1.5 billion in the 30 years he has represented
  plaintiffs.

         With his broad experience, Gary is nationally known for representing consumers in class
  actions involving a wide range of defective products, including Chinese drywall, fire retardant
  plywood, polybutylene pipe, high-temperature plastic venting, hardboard siding, pharmaceutical
  products, consumer electronics and automobiles.

          Gary has served in leadership positions in many consumer class actions in State and Federal
  Courts nationwide as well as in Multi-District Litigation. Gary writes and speaks frequently on
  topics related to class action litigation. He was the 2012-2013 Co-Chair of the Class Action
  Litigation group for the American Association for Justice. He has repeatedly been named as a
  Washington, DC Superlawyer for Class Actions.

         Gary also serves as Executive Director and President of the Board of Directors of The
  Bethesda Blues and Jazz Foundation.

         Gary graduated magna cum laude, Phi Beta Kappa, from Brown University in 1984 and
  earned his law degree from Duke University Law School. He then clerked for the Honorable
  Andrew J. Kleinfeld, U.S. District Court Judge, in Anchorage, Alaska. Gary is admitted to practice
  law in Washington, D.C, New York and Maryland. He is a member of the Bar of the United States
  Supreme Court and numerous federal Courts of Appeals and District Courts across the country.

  David Lietz
  Partner

          David Lietz’s practice concentrates in the areas of complex civil litigation, consumer class
  actions, and mass torts in federal and state courts nationwide. His class action experience includes
  a wide range of subject matters, including violations of federal consumer protection laws (such as
  the FDCPA and TCPA), violations of state consumer protection law, defective products, wage
  abuse, and data privacy. Mass tort experience includes pharmaceutical litigation.

          David also has decades of experience as a trial lawyer, representing plaintiffs in complex
  actions involving wrongful death and critical injury. Through both trials and settlement, he has
  recovered millions and millions of dollars for the victims of commercial trucking accidents,



                                     WASHINGTON, DC • CHICAGO
Case 2:21-cv-00678-JS-AYS Document 66-6 Filed 05/27/21 Page 8 of 14 PageID #: 1068
  MLK Firm Resume
  Page 3 of 9

  commercial airplane crashes, bus crashes, manufacturing and power plant explosions and fires,
  and construction related injuries and deaths.

           David’s practice includes appellate work, having briefed and argued multiple cases before
  federal appellate courts, including Home Depot v. Jackson at the Fourth Circuit. David then served
  as part of the winning brief-writing and oral advocacy team for Home Depot v. Jackson at the
  United States Supreme Court.

         David holds an AV rating from the Martindale-Hubbell Law Directory, an honor he has
  held since 1998. He is listed in the Bar Register of Preeminent Lawyers, Washington D.C. &
  Baltimore’s Top Rated Lawyers, 2012 - 2015 edition, and has a Martindale-Hubbell Client
  Distinction Award.

         Outside of the law, David served for 12 years on the Board of Regents of his alma mater,
  Luther College, and was appointed Regent Emeritus in 2017. He was a member of the Luther
  College Presidential Search Committee, and received the Luther College Distinguished Service
  Award in 2018.

          David received his undergraduate degree in Political Science from Luther College in 1988,
  where he graduated with honors. He received his J.D. from the Georgetown University Law
  Center in 1991. He is admitted to practice law in the District of Columbia, and is admitted to
  practice before a number of federal district and appellate courts.


  Gary M. Klinger
  Partner

          Gary is a natural competitor and relishes the challenge of being a litigator. He is a tenacious
  and dedicated advocate of his client’s interests and welcomes every opportunity to help them
  prevail in complex, high-stakes litigation.

          Gary represents clients in class actions involving wide-ranging theories of liability
  including consumer fraud, breach of contract, privacy violations, conspiracy, violation of the
  antitrust laws, and other torts. He has been appointed as class counsel to millions of consumers
  across the country. Gary has recovered tens of millions of dollars for consumers in class action
  settlements.

           Prior to forming Mason Lietz & Klinger LLP, Gary was an attorney at one of the premier
  litigation firms in Chicago where he focused on class action litigation. Gary has successfully
  represented clients from pre-litigation disputes through trials and appeals in federal and state
  jurisdictions throughout the country.

         Gary is a graduate of the University of Illinois where he received both his undergraduate
  and law degrees. He is licensed to practice in Illinois and numerous federal district courts across
  the country.




                                    WASHINGTON, DC • CHICAGO
Case 2:21-cv-00678-JS-AYS Document 66-6 Filed 05/27/21 Page 9 of 14 PageID #: 1069
  MLK Firm Resume
  Page 4 of 9




  Danielle L. Perry
  Partner

          Danielle’s primary focus is in protecting employee and consumer rights through class
  action lawsuits.

          Danielle graduated from the University of California, Berkeley in 2010 with a Bachelor
  of Arts in Peace and Conflict Studies. During her undergraduate studies, she managed and rowed
  for the university’s Lightweight Crew Team and also spent a year in Budapest, Hungary, where
  she interned with the Helsinki Committee, an international human rights organization.
  Danielle went on to attend Loyola Law School, where she was on the Board of the Public
  Interest Law Foundation and headed efforts to promote alternative dispute resolution, including
  founding a club structured to inform students of developments in mediation and working at The
  Center for Conflict Resolution.

         During law school, she held an externship as a law clerk for the Honorable Victoria
  Chaney of the California Court of Appeals, worked with the Labor Division of the Los Angeles
  Office of the City Attorney, and was a Board Member for the Public Interest Law Foundation.

          Prior to joining Mason Lietz & Klinger, Danielle practiced at a plaintiffs’ class action
  firm in Los Angeles, where she worked as an advocate for victims of wage theft–employees who
  were being deprived of pay and not provided with legally required meal and rest periods.
  Danielle spent much of her time working on lawsuits brought to recover lost wages and penalties
  for banking, manufacturing, retail, property management, and trucking industry employees.

         Danielle is a member of the American Association for Justice and regularly volunteers as
  an advising attorney at the Employment Justice Center.


          NOTABLE CLASS ACTION CASES LITIGATED BY MLK ATTORNEYS

  Antitrust

  In re: TFT-LCD (Flat Panel) Antitrust Litigation, No. 3:07-cv-01827, MDL No. 1827 (N.D.
  Cal.) (combined settlement totaling nearly $1.1 billion in suit alleging the illegal formation of an
  international cartel to restrict competition in the LCD panel market) (2012).

  Appliances

  Ersler, et. al v. Toshiba America et. al, No. 07- 2304 (D.N.J.) (settlement of claims arising from
  allegedly defective television lamps) (2009).

  Maytag Neptune Washing Machines (class action settlement for owners of Maytag Neptune
  washing machines).



                                   WASHINGTON, DC • CHICAGO
Case 2:21-cv-00678-JS-AYS Document 66-6 Filed 05/27/21 Page 10 of 14 PageID #: 1070
   MLK Firm Resume
   Page 5 of 9


   Stalcup, et al. v. Thomson, Inc. (Ill. Cir. Ct.) ($100 million class settlement of clams that certain
   GE, PROSCAN and RCA televisions may have been susceptible to temporary loss of audio
   when receiving broadcast data packages that were longer than reasonably anticipated or
   specified) (2004).

   Hurkes Harris Design Associates, Inc., et al. v. Fujitsu Computer Prods. of Am., Inc. (settlement
   provides $42.5 million to pay claims of all consumers and other end users who bought certain
   Fujitsu Desktop 3.5” IDE hard disk drives) (2003).

   Turner v. General Electric Company, No. 2:05-cv-00186 (M.D. Fla.) (national settlement of
   claims arising from allegedly defective refrigerators) (2006).

   Automobiles

   In re General Motors Corp. Speedometer Prods. Liability Litig., MDL 1896 (W.D. Wash.)
   (national settlement for repairs and reimbursement of repair costs incurred in connection with
   defective speedometers) (2007).

   Baugh v. The Goodyear Tire & Rubber Company (class settlement of claims that Goodyear sold
   defective tires that are prone to tread separation when operated at highway speeds; Goodyear
   agreed to provide a combination of both monetary and non-monetary consideration to the
   Settlement Class in the form of an Enhanced Warranty Program and Rebate Program) (2002).

   Lubitz v. Daimler Chrysler Corp., No. L-4883-04 (Bergen Cty. Super. Ct, NJ 2006) (national
   settlement for repairs and reimbursement of repair costs incurred in connection with defective
   brake system; creation of $12 million fund; 7th largest judgment or settlement in New Jersey)
   (2007).

   Berman et al. v. General Motors LLC, Case No. 2:18-cv-14371 (S.D. Fla.) (Co-Lead Counsel;
   national settlement for repairs and reimbursement of repair costs incurred in connection with
   Chevrolet Equinox excessive oil consumption).

   Civil Rights

   In re Black Farmers Discrimination Litigation, Case No. 1:08-mc-00511 (D.D.C.) ($1.25 billion
   settlement fund for black farmers who alleged U.S. Department of Agriculture discriminated
   against them by denying farm loans) (2013).

   Bruce, et. al. v. County of Rensselaer et. al., Case No. 02-cv-0847 (N.D.N.Y.) (class settlement
   of claims that corrections officers and others employed at the Rensselaer County Jail (NY)
   engaged in the practice of illegally strip searching all individuals charged with only
   misdemeanors or minor offenses) (2004).

   Commercial




                                     WASHINGTON, DC • CHICAGO
Case 2:21-cv-00678-JS-AYS Document 66-6 Filed 05/27/21 Page 11 of 14 PageID #: 1071
   MLK Firm Resume
   Page 6 of 9

   In re: Outer Banks Power Outage Litigation, 4:17-cv-141 (E.D.N.C) (Co-Lead Counsel; $10.35
   million settlement for residents, businesses, and vacationers on Hatteras and Ocracoke Islands
   who were impacted by a 9-day power outage) (2018)

   Construction Materials

   Cordes et al v. IPEX, Inc., No. 08-cv-02220-CMA-BNB (D. Colo.) (class action arising out of
   defective brass fittings; court-appointed member of Plaintiffs’ Steering Committee) (2011).

   Elliott et al v. KB Home North Carolina Inc. et al 08-cv-21190 (N.C. Super. Ct. Wake County)
   (Lead Counsel; class action settlement for those whose homes were constructed without a
   weather-resistant barrier)(2017)

   In re: Pella Corporation Architect and Designer Series Windows Marketing, Sales Practices and
   Products Liability Litigation, MDL No. 2514 (D.S.C.)(class action arising from allegedly
   defective windows; Court-appointed Co-Lead Counsel).

   In re MI Windows and Doors, Inc., Products Liability Litigation, MDL No. 2333 (D.S.C)
   (National class action settlement for homeowners who purchased defective windows; Court-
   appointed Co-Lead Counsel).

   In re: Atlas Roofing Corporation Chalet Shingle Products Liability Litig., MDL No. 2495 (N.D.
   Ga.) (class action arising from allegedly defective shingles; Court-appointed Co-Lead Counsel).

   Helmer et al. v. Goodyear Tire & Rubber Co., No. 12-cv-00685-RBJ (D. Colo. 2012) (class
   action arising from allegedly defective radiant heating systems; Colorado class certified, 2014
   WL 3353264, July 9, 2014)).

   In re: Zurn Pex Plumbing Products Liability Litigation, No. o:08-md-01958, MDL No. 1958 (D.
   Minn.) (class action arising from allegedly plumbing systems; member of Executive Committee;
   settlement) (2012).

   Hobbie, et al. v. RCR Holdings II, LLC, et al., No. 10-1113 , MDL No. 2047 (E.D. La.) ($30
   million settlement for remediation of 364 unit residential high-rise constructed with Chinese
   drywall) (2012).

   In re: Chinese Manufactured Drywall Products Liability Litigation, No. 2:09-md-02047, MDL
   No. 2047 (E.D. La.) (litigation arising out of defective drywall) (appointed Co-Chair, Insurance
   Committee) (2012).

   Galanti v. Goodyear Tire & Rubber Co., No. 03-209 (D.N.J. 2003) (national settlement and
   creation of $330 million fund for payment to owners of homes with defective radiant heating
   systems) (2003).




                                    WASHINGTON, DC • CHICAGO
Case 2:21-cv-00678-JS-AYS Document 66-6 Filed 05/27/21 Page 12 of 14 PageID #: 1072
   MLK Firm Resume
   Page 7 of 9

   In re Synthetic Stucco Litig., Civ. Action No. 5:96-CV-287-BR(2) (E.D.N.C.) (member of
   Plaintiffs’ Steering Committee; settlements with four EIFS Manufacturers for North Carolina
   homeowners valued at more than $50 million).

   In re Synthetic Stucco (EIFS) Prods. Liability Litig., MDL No. 1132 (E.D.N.C.) (represented
   over 100 individuals homeowners in lawsuits against homebuilders and EIFS manufacturers).

   Posey, et al. v. Dryvit Systems, Inc., Case No. 17,715-IV (Tenn. Cir. Ct) (Co-Lead Counsel;
   national class action settlement provided cash and repairs to more than 7,000 claimants) (2002).

   Sutton, et al. v. The Federal Materials Company, Inc., et al, No. 07-CI-00007 (Ky. Cir. Ct) (Co-
   Lead Counsel; $10.1 million class settlement for owners of residential and commercial properties
   constructed with defective concrete).

   Staton v. IMI South, et al. (Ky. Cir. Ct.) ((Co-Lead Counsel; class settlement for approximately
   $30 million for repair and purchase of houses built with defective concrete).

   In re Elk Cross Timbers Decking Marketing, Sales Practices and Products Liability Litigation,
   No. 15-cv-0018, MDL No. 2577 (D.N.J.) (Lead Counsel; national settlement to homeowners
   who purchased defective GAF decking and railings).

   Bridget Smith v. Floor and Decor Outlets of America, Inc., No. 1:15-cv-4316 (N.D. Ga.) (Co-
   Lead Counsel; National class action settlement for homeowners who purchased unsafe laminate
   wood flooring).

   In re Lumber Liquidators Chinese-Manufactured Flooring Products Marketing, Sales Practices
   and Products Liability Litigation MDL No. 1:15-md-2627 (E.D.Va.) (Formaldehyde case; $36
   million national class action settlement for member who purchased a certain type of laminate
   flooring).

   In re Lumber Liquidators Chinese-Manufactured Laminate Flooring Durability Marketing, Sales
   Practices Litigation MDL No. 1:16-md-2743 (E.D.Va.) (Co-Lead Counsel; Durability case; $36
   million national class action settlement for member who purchased a certain type of laminate
   flooring).

   In re Windsor Wood Clad Window Products Liability Litigation MDL No. 2:16-md-02688 (E.D.
   Wis.) (National class action settlement for homeowners who purchased defective windows;
   Court-appointed Lead Counsel).

   In re Allura Fiber Cement Siding Products Liability Litigation MDL No. 2:19-md-02886
   (D.S.C.) (class action arising from allegedly defective cement board siding; Court-appointed
   Lead Counsel).




                                    WASHINGTON, DC • CHICAGO
Case 2:21-cv-00678-JS-AYS Document 66-6 Filed 05/27/21 Page 13 of 14 PageID #: 1073
   MLK Firm Resume
   Page 8 of 9

   Environmental

   Nnadili, et al. v. Chevron U.S.A., Inc, No. 02-cv-1620 (D.D.C.) ($6.2 million settlement for
   owners and residents of 200 properties located above underground plume of petroleum from
   former Chevron gas station) (2008).

   In re Swanson Creek Oil Spill Litigation, No. 00-1429 (D. Md.) (Lead Counsel; $2.25 million
   settlement of litigation arising from largest oil spill in history of State of Maryland) (2001).

   Fair Labor Standards Act/Wage and Hour

   Craig v. Rite Aid Corporation, Civil No. 08-2317 (M.D. Pa.) (FLSA collective action and class
   action settled for $20.9 million) (2013).

   Stillman v. Staples, Inc., Civil No. 07-849 (D.N.J. 2009) (FLSA collective action, plaintiffs’ trial
   verdict for $2.5 million; national settlement approved for $42 million) (2010).

   Lew v. Pizza Hut of Maryland, Inc., Civil No. CBB-09-CV-3162 (D. Md.) (FLSA collective
   action, statewide settlement for managers-in-training and assistant managers, providing
   recompense of 100% of lost wages) (2011).

   Food and Drug Misrepresentation

   Smid et al. v. Nutranext, LLC, No. 20L0190 (St. Clair Ctuy., Ill., 2020) ($6.7 million settlement)

   In re Hill’s Pet Nutrition, Inc. Dog Food Prods. Liab. Litg., MDL No. 2887, No. 2:19-md-02887 (D. Kan.
   filed June 6, 2019) (Court-appointed Co-Lead Counsel)

   Financial

   Roberts v. Fleet Bank (R.I.), N.A., Civil Action No. 00-6142 (E. D. Pa. 2003) ($4 million dollar
   settlement on claims that Fleet changed the interest rate on consumers’ credit cards which had
   been advertised as "fixed.").

   Penobscot Indian Nation et al v United States Department of Housing and Urban Development,
   N. 07-1282 (PLF) (D.D.C. 2008) (represented charitable organization which successfully
   challenged regulation barring certain kinds of down-payment assistance; Court held that HUD’s
   promulgation of rule violated the Administrative Procedure Act),


   Insurance

   Young, et al. v. Nationwide Mut. Ins. Co, et al., No. 11-5015 (E.D. Ky. 2014) (series of class
   actions against multiple insurance companies arising from unlawful collection of local taxes on
   premium payments; class certified and affirmed on appeal, 693 F.3d 532 (6th Cir., 2012);
   settlements with all defendants for 100% refund of taxes collected).



                                     WASHINGTON, DC • CHICAGO
Case 2:21-cv-00678-JS-AYS Document 66-6 Filed 05/27/21 Page 14 of 14 PageID #: 1074
   MLK Firm Resume
   Page 9 of 9

   Nichols v. Progressive Direct Insurance Co., et al., No. 2:06cv146 (E.D. Ky. 2012) (Class
   Counsel; class action arising from unlawful taxation of insurance premiums; statewide settlement
   with Safe Auto Insurance Company and creation of $2 million Settlement Fund; statewide
   settlement with Hartford Insurance Company and tax refunds of $1.75 million )


   Privacy/Data Breach

   In Re: U.S. Office of Personnel Management Data Security Breach Litigation, No. 15-1393 (ABJ),
   MDL No. 2664 (D.D.C.) (court appointed interim Liaison Counsel).

   In re Google Buzz Privacy Litigation, No. 5:10-cv-00672 (N.D. Cal. 2010) (court-appointed
   Lead Class Counsel; $8.5 million cy pres settlement).

   In re: Dept. of Veterans Affairs (VA) Data Theft Litig., No. 1:2006-cv-00506, MDL 1796
   (D.D.C. 2009) (Co-Lead counsel representing veterans whose privacy rights had been
   compromised by the theft of an external hard drive containing personal information of
   approximately 26.6 million veterans and their spouses; creation of a $20 million fund for
   affected veterans and a cy pres award for two non-profit organizations).

   In re: Adobe Systems Inc. Privacy Litigation, No. 5:13-cv-05226 (N.D. Cal. 2015) (settlement
   requiring enhanced cyber security measures and audits).




                                   WASHINGTON, DC • CHICAGO
